Citation Nr: 0400231	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-26 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel





INTRODUCTION

The veteran had active service from November 1942 to January 
1945 and from September 1968 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that the veteran's appeal regarding an 
increased rating for hyperkeratosis of the face has been 
satisfied and is no longer before the Board.  In his VA Form 
9, received in January 2003, the veteran stated:  

I contend the medical evidence, surgery 
and ongoing treatment of hyperkeratosis 
of my face fall within the 10 percent 
rating and should be granted accordingly.

By a November 2003 rating decision, the RO increased the 
veteran's hyperkeratosis of the face from noncompensable to 
10 percent disabling, effective April 30, 1999, thus 
satisfying the veteran's claim on appeal.   


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1982, the RO 
denied the veteran's claim of entitlement to service 
connection for a left knee condition.

2.  The evidence received since the RO's October 1982 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1.  The RO's October 1982 decision, which denied a claim of 
entitlement to service connection for a left knee condition, 
became final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's October 1982 decision denying the veteran's claim for 
service connection for a left knee condition; thus the claim 
for service connection for a left knee condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

				I.  New and Material Evidence

In October 1982, the RO denied the veteran's claim for 
entitlement to service connection.  This was the last final 
decision.  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

Here, the veteran filed to reopen his claim for a left knee 
condition and in March 2001, the RO denied the claim.  The 
veteran was notified of this decision in March 2001.  The 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the RO's 
October 1982 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In this case, the RO noted in the October 1982 notice 
letter to the veteran that, although the evidence showed that 
he was treated for knee pain while in service, no residuals 
were found in the last examination.   

The evidence of record at the time of the RO's October 1982 
decision included the veteran's service medical records 
(SMR's) and a September 1982 VA examination report.  

The veteran's retirement examination report, dated in March 
1982, noted moderate crepitation to the patella with 
movement.  The SMR's also show that the veteran was treated 
for bilateral knee pain, which had been present for one year, 
in May 1982.  The diagnosis was mild chondromalacia, which 
was noted to be greater on the left knee.  Another May 1982 
report noted a history of bilateral knee pain when running.  
No swelling, locking, or giving out was noted.  There was 
full range of motion and no ligamentous laxity, but the 
examiner did note slight patellar crepitus.  The assessment 
was chondromalacia.    

The September 1982 VA examination report noted that X-rays of 
the knees were negative.  The examiner noted that movement of 
the knees was unrestricted, but noted that the veteran had a 
history of knee pain.  

Evidence received since the RO's October 1982 rating decision 
includes a November 1994 medical report from Patrick Air 
Force Base in Florida in which it was noted that the veteran 
had occasional left knee pain with exercise.  Slight 
tenderness with patella palpation was noted.  The assessment 
was left knee pain.  The record also contains private medical 
reports.  A report from Dr. David Rudloff from November 1997 
noted that upon physical examination, the left knee showed no 
swelling, but there was some crepitation or popping in the 
left knee as it moved back and forth in the patella and 
possibly in the femoral tibial joint.  Twisting produced 
pain.  There was no laxity, but he was noted to have lost 15 
to 20 degrees of flexion with pain if the examiner moved it 
past that point.  The examiner also stated that he believed 
that the veteran also lost 5 degrees of extension compared 
with the right knee.  The examiner reported that X-rays 
showed that the veteran had a narrow medial joint line with 
loss of cartilage.  The patella had spurs on it, but the 
joint space looked reasonably good.  The tibial spines also 
showed some bone spurs.  He stated that the veteran had 
osteoarthritis of the left knee, mostly in the medial side.  
A January 1998 report notes that the veteran's X-rays were 
reviewed and stated that the veteran had medial compartment 
narrowing consistent with osteoarthritis and varus knee.  A 
report of X-rays taken of the left knee from Dr. McGrath, 
dated July 2000, concluded that there was severe degenerative 
change involving the medial knee joint compartment and the 
patellofemoral compartment.    An August 2000 report from 
Brevard Orthopedic Clinic noted mild enlargement of the left 
knee with mild to moderate quad atrophy on the left in 
comparison to the right.  He had "limited motion at only 15 
to 95 degrees" and slight varus deformity.  The examiner 
noted that the X-rays taken in July 2000 from Dr. McGrath's 
office revealed severe degenerative joint disease of the left 
knee involving the medial compartment with bone on bone 
contact.  The impression was degenerative joint disease of 
the left knee.  

This evidence is new in that it was not before the RO at the 
time of prior final rating action.  It is material in that it 
shows a diagnosed left knee condition subsequent to the 
veteran's separation from service in 1982.  The RO ruled in 
its rating decision that the September 1982 VA examiner, 
clinically, did not find any knee disability.  Thus, the 
evidence constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim.  



II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for service connection for a knee condition, and a thorough 
discussion of the application of the VCAA in this case will 
be included in a subsequent decision.  


ORDER

The appellant's claim of entitlement to service connection 
for a left knee condition is reopened.  To this extent only, 
the appeal is granted.  


REMAND

The Board has determined that the veteran should be afforded 
a VA examination to determine the nature and probable 
etiology of his left knee condition.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
       
2.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the nature and probable 
etiology of the veteran's left knee 
condition.  The examiner is to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that his current left knee 
condition was either initially manifested 
during military service or was otherwise 
related to his military service.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



